 

1. (firstly): Ivan Gorjup, a Slovene citizen residing at 43 (forty-three)
Kosarjeva, 2000 (two thousand) Maribor (hereinafter referred to as Seller),

 

2. (secondly): Marijan Jurenec, a Slovene citizen residing at Precna ulica 1
(one), Radomlje (hereinafter referred to as Seller), represented by Ivan Gorjup,
attorney from Maribor, on the basis of a special notarized power of attorney

 

3. (thirdly): Srecko Kukovec, a Slovene citizen residing at Sadjarska 13
(thirteen) b, 2000 Maribor (hereinafter referred to as Seller), represented by
Ivan Gorjup, attorney from Maribor, on the basis of a special notarized power of
attorney

 

4. (fourthly): Janez Ujcic, a Slovene citizen residing at 9 (nine) Ulica obnove,
2000 (two thousand) Maribor  (hereinafter referred to as Seller), represented by
Ivan Gorjup, attorney from Maribor, on the basis of a special notarized power of
attorney

 

5. (fifthly): Lenko Vidmar, a Slovene citizen residing at 15 (fifteen) Vukovski
dol, 2221 (two thousand two hundred and twenty-one) Jarenina (hereinafter
referred to as Seller), represented by Ivan Gorjup, attorney from Maribor, on
the basis of a special notarized power of attorney

 

and

 

6. Produkcja Plus d.o.o., a Slovene corporation with its principal headquarters
at Kranjceva 26 (twenty-six), Ljubljana, registered at Court Register of the
District Court of Ljubljana under the registration number 12651900 (one two six
five one nine zero zero) represented by general director Marijan Jurenec duly
authorized by an assembly resolution (hereinafter referred to as Acquirer),

 

have agreed in Ljubljana on 13 (thirteenth) December 2002 (two thousand and two)
to enter into the following:

 

 

 

TELE 59 (fifty-nine) d.o.o. MARIBOR SHARE SALE AND TRANSFER AGREEMENT

 

 

 RECITALS

 

 

A.   The parties hereto establish that:

 

1.

(firstly) Each Seller is a holder of a business share in the corporation Tele 59
(fifty-nine) d.o.o., Meljska cesta 34 (thirty-four), Maribor, registered at
Court Register of the District Court of Maribor (hereinafter referred to as Tele
59).

 

2.  

(secondly) Ivan Gorjup is the holder of a business share in Tele 59 in the
nominal amount of 281,400 (two hundred eighty-one thousand four hundred) SIT,
which represents 13.4% (thirteen and four-tenths percent) of the total capital
of Tele 59 (fifty-nine) (the "Gorjup Business Share").

 

3.  

(thirdly) Marijan Jurenec is the holder of a business share in Tele 59
(fifty-nine) in the nominal amount of 423,150 (four hundred twenty-three
thousand one hundred fifty) SIT, which represents  20.15% (twenty and fifteen
one-hundredths percent) of the total capital of Tele 59

 

     

 

--------------------------------------------------------------------------------

 

 

and intends to sell a business share in the nominal amount of 3,150 (three
thousand one hundred fifty) SIT, which represents 0.15% (fifteen one-hundredths
percent) of the total capital of Tele 59 (fifty-nine) (the "Jurenec Business
Share"). 

 

4.  

(fourthly) Srecko Kukovec is the holder of a business share in Tele 59
(fifty-nine) in the nominal amount of 281,400 (two hundred eighty-one thousand
four hundred) SIT, which represents 13.4% (thirteen and four-tenths percent) of
the total capital of Tele 59 (fifty-nine) (the "Kukovec Business Share"). 

 

5.  

(fifthly) Janez Ujcic is the holder of a business share in Tele 59 (fifty-nine)
in the nominal amount of 480,900 (four hundred eighty thousand nine hundred)
SIT, which represents 22.9% (twenty two and nine tenths percent) of the total
capital of Tele 59 (fifty-nine) ("Ujcic Business Share").

 

6.  

(sixthly) Lenko Vidmar is the holder of a business share in Tele 59 (fifty-nine)
in the nominal amount of 423,150 (four hundred twenty-three thousand one hundred
fifty) SIT, which represents  20.15% (twenty and fifteen one-hundredths percent)
of the total capital of Tele 59 (fifty-nine) (the "Vidmar Business Share").

 

7.  

(seventhly) The present Vidmar business share together with the Gorjup Business
Share, the Jurenec Business Share, the Kukovec Business Share, the Ujcic
Business Share (the "Business Shares") equal 90% (ninety percent) of the total
capital of Tele 59 (fifty-nine).

 

8.  

(eighthly) The subject of sale pursuant to this agreement is 70% (seventy
percent) of the total capital of Tele 59 (fifty-nine), which means a business
share in the amount of 1.470,000.00 (one million four hundred and seventy
thousand 00/100) SIT.

 

The Acquirer has in accordance with its activities the interest to acquire
Business Shares in Tele 59 (fifty-nine) from the point 8 (eighthly) of this
article.

 

 

B. THEREFORE the parties hereto agree as follows:

 

Article I. Definitions of Terms

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

"Closing Certificate" means the certificate signed by Acquirer and the Sellers
confirming that the conditions to sale and purchase of the Business Shares set
out in this Agreement have been fulfilled.

 

 

  2   

 

--------------------------------------------------------------------------------

"Closing Date" means the date on which the sale and purchase of the Business
Shares is effected by satisfaction of the conditions in Articles III and IV set
out in this Agreement and the signed Closing Certificate is delivered.

 

Article II.  Object of this Agreement

 

                A.  Each of Iv an Gorjup, Marijan Jurenec, Srecko Kukovec, Janez
Ujcic and Lenko Vidmar agrees to transfer and convey to the Acquirer on the
Closing Date the Gorjup Business Share, the Jurenec Business Share, the Kukovec
Business Share, the Ujcic Business Share and the Vidmar Business Share as
provided for in the points 1. (firstly), 2. (secondly), 3. (thirdly), 4.
(fourthly), 5. (fifthly), 6. (sixthly), 7. (seventhly), and 8. (eighthly) of the
Recitals of this Agreement.

 

                B. Subject to the preceding clause and the satisfaction of the
conditions to closing set out in Article III and IV, the Acquirer agrees to
accept and take over all the Business Shares stated in the Recitals of this
agreement on the Closing Date.

 

Article III.  Consideration

 

................A.  The transfer of Business Share is being made and accepted on
the Closing Date for the mutually agreed selling price in the amount set forth
in Schedule No 1 hereto.

 

................B.  The total purchase price (including interest on the deposit)
shall be paid without any deductions resulting from bank expenses and similar
fees.

 

................C.  The Sellers and the Acquirer shall enter into a deposit
agreement as set forth in Article IV (D)(iv).  Such deposit agreement shall
provide for the release of the purchase price and payment of the total purchase
price to the account of the Seller Ivan Gorjup solely on the presentation of the
Closing Certificate.

 

Article IV.  Conditions to Closing

 

                A.    Each Business Share is to be transferred to Acquirer on
such date and at such place and time as may be agreed by the Sellers and the
Acquirer; provided, that all conditions to Closing in this Articles III and IV
have been satisfied or waived in the manner set forth
herein.                      

 

                B.   The respective obligations of each party hereto are subject
to the condition that no injunction or other order shall have been issued by any
court of competent jurisdiction nor any statute, rule, regulation or order
promulgated or enacted by Slovenia or any Slovenian local governmental authority
which restrains, enjoins or otherwise prohibits the transactions contemplated
hereby on the Closing Date. 

 

                C.    The obligations of the  Sellers are subject to the
condition that the representations and warranties referred to in Article VII
made by the Acquirer shall be true and correct as of Closing Date.

 

                D.    The obligations of the Acquirer are subject to the
satisfaction or written waiver by the Acquirer at or prior to Closing Date of
each of the following conditions:

 

 

(i) 

No Breach of Representations and Warranties. The representations and warranties
made by Ivan Gorjup as set out in Schedule No 5 (five) a, the representations
and

 

  3   

 

--------------------------------------------------------------------------------

                       

 

 

warranties made by Marijan Jurenec as set out in Schedule No 5 (five) b, the
representations and warranties made by Srecko Kukovec as set out in Schedule No
5 (five) c ,the representations and warranties made by Janez Ujcic as set out in
Schedule No 5 (five) d, and the representations and warranties made by Lenko
Vidmar as set out in Schedule No 5 (five) e shall be true and correct as of
Closing Date. Each of Ivan Gorjup, Marijan Jurenec, Srecko Kukovec, Janez Ujcic
and Lenko Vidmar shall deliver to Acquirer on the Closing Date a certificate
confirming the above.

                       

 

(ii)

Company Certificate.

 

 

A duly executed Certificate of Tele 59 (fifty-nine) by its legal representative,
Janez Ujcic, substantially in the form of Schedule No 6 hereto is delivered to
the Acquirer on or prior to January 31 (thirty-first), 2003 (two thousand and
three). Tele 59 (fifty-nine) shall deliver a certificate on the Closing Date
confirming that all matters set forth in the Certificate shall be true and
correct as of the Closing Date.

 

 

(iii) 

Waiver of Pre-emptive Rights

 

 

The Acquirer shall have received evidence satisfactory to it that the Business
Shares are not subject to any pre-emptive rights, as shown in Schedule No 3
(three) hereto.

 

 

(iv) 

NLB Loan Agreement and Deposit Agreement

 

 

The EUR 8 (eight) million loan agreement among the Acquirer, Nova Ljubljanska
Banka d.d. and Bank Austria Credianstalt d.d. shall be in full force and effect
and all conditions to disbursement thereunder shall have been satisfied. Within
eight business days of the disbursement of proceeds under the NLB Loan
Agreement, the Sellers, the  Acquirer and Bank Austria Creditanstalt shall enter
into a deposit agreement pursuant to which EUR 5 (five) million of such proceeds
shall be placed for use solely for purposes of payment of the purchase price
specified in Article III in accordance with the terms of this Agreement.

 

 

(v) 

CME Loan Agreement Approval

 

 

The Assembly of Acquirer shall have adopted a resolution approving the
assignment of the CME loan from Superplus Holding d.d. to Acquirer and any
amendment thereto.

 

 

(vi)  

Resignation of Management

 

 

The management of Tele 59 (fifty-nine) shall resign on the Closing Date.

 

 

(vii)

Kanal A d.d. and TV Idea d.o.o. Share Transfer Agreements

 

 

The Share Transfer Agreement between the Sellers and the Acquirer in respect of
the Kanal A d.d. shares and the TV Idea d.o.o. business shares shall be in full
force and effect.

 

 

(viii) 

Ministry of Culture Approval

 

 

Acquirer shall have received approval of the Ministry of Culture pursuant to
Article 58 of the Media Law for the ownership of Kanal A and POP TV contemplated
by the reorganisation by 31 (thirty-first) December 2003 (two thousand and
three).

 

   4  

 

--------------------------------------------------------------------------------

 

 

(ix)

No Material Adverse Change

 

 

There shall not have occurred any material adverse change in the business,
operations, assets, results and conditions (financial and other) of Tele 59
since September 30 (thirtieth), 2002 (two thousand and two).

 

 

Article V.  Transfer of the Business Share

 

                A.  The registration of the Business Shares into the Court
Register shall be executed after the payment of the total purchase price to the
account of Sellers.

 

                B.  The registration with Tele 59 (fifty-nine) of the transfer
of each Business Share, which is the object of transfer hereunder, shall be
completed with the notification of the transfer to the director of Tele 59,
which notice shall include evidence of payment having been made to the Sellers
(the "Transfer Notice").

 

                C.  Any of the parties hereto is allowed to deliver a Transfer
Notice to the director of Tele 59 (fifty-nine) d.o.o., and each Seller shall be
obliged to cause the director to register the transfer with the Court Register.
If the director does not submit the application for the registration of the
Business Share transfer to the Court Register in 15 (fifteen) days after the
receipt of such Transfer Notice, any of the parties hereto is allowed to submit
such application to the Court Register.

 

                D.  All rights derived from or related to the Business Share
which is the object of transfer hereunder, including the possible right on the
receipt of the profits for the preceding years, that have not yet been
distributed on the Closing Date, shall be transferred to Acquirer on the Closing
Date.

 

 

Article VI. Seller Representations and Warranties

 

                A.   Each of Ivan Gorjup, Marijan Jurenec, Srecko Kukovec, Janez
Ujcic and Lenko Vidmar represents and warrants in favor of the Acquirer as set
forth in the corresponding Schedule set forth hereto. These representations and
warranties are made as of the Closing Date.

 

Article VII. Acquirer Representations and Warranties

 

                A.   Acquirer hereby represents and warrants in favor of the
Sellers the following to be true and correct. These representations and
warranties are made as of the Closing Date.

 

                a.   Corporate Organization. Acquirer is a corporation duly
organized, validly existing under the laws of Slovenia.

 

                b.   Corporate Authorization. Acquirer has all necessary
corporate power and authority to enter into this Agreement and to perform all
obligations to be performed by it hereunder. This Agreement has been duly
authorized, executed and delivered by Acquirer and constitutes its valid and
binding obligation, enforceable according to its terms.

 

                c.   Non-Violation. The execution and delivery by the Acquirer
of this Agreement

 

  5   

 

--------------------------------------------------------------------------------

 

and the consummation by the Transferee of the transactions contemplated hereby
are not prohibited by, do not violate any provision of and will not result in
the breach of or accelerate or permit the acceleration of the performance
required by the terms of, (i) any applicable law, rule or regulation or any
order, writ, injunction or decree of any court or governmental authority of
Slovenia or any State thereof, including any authority, department, commission,
board, bureau, agency or instrumentality of either of the foregoing in a manner
which would have a material adverse effect on the ability of Acquirer to perform
its obligations hereunder or thereunder, (ii) the Articles of Incorporation or
By-laws of Acquirer or (iii) any material contract, indenture, agreement or
commitment to which Acquirer is a party or bound.

 

                d.   No Governmental Consent Required. No consent, approval,
authorization or order of any governmental agency or body of Slovenia, any State
or instrumentality thereof is required for the execution and delivery by
Acquirer of this Agreement and the consummation by the Acquirer of the
transactions contemplated hereby, the absence of which would have a material
adverse effect on the ability of the Acquirer to perform its obligations under
this Agreement or the other agreements contemplated hereby.

 

Article VIII.  Non-compete

 

                A.  Each of the Sellers acknowledges that Acquirer would not
enter into this Agreement without each of the Sellers agreeing in relation to
Article 25(g) of the Tele 59 (fifty-nine) Partnership Agreement to be bound by
the following provisions on non-competition:

 

                (a) Except as expressly approved in writing by Acquirer, no
Seller shall directly or indirectly for a period of five years:

 

                (i)  in Slovenia or in any other country in which the radio and
television business of Acquirer or its connected companies is being carried on
or has been materially planned (including the states of the former Yugoslavia) 
as of the Closing Date, engage (other than the provision of legal advice),
directly or indirectly, in such business,  whether as principal or agent,
office, director, employee, representative, consultant, shareholder or
otherwise, alone or in association with any other person;

 

                (ii)  solicit for employment or encourage to leave their
employment, in each case, either as an employee, agent or representative, any
person who is at the time of such solicitation or encouragement an employee,
agent or representative of Acquirer or one of its affiliates;

 

                (iii)  disturb, or attempt to disturb, any business relationship
between any third party and Acquirer or one of its affiliates; or

 

                (iv)  make any statement to any third party, including the press
or media, likely to result in adverse publicity for Acquirer or one of its
affiliates.

           

                (b)  Notwithstanding the foregoing, the parties agree and
acknowledge that Janez Ujcic and Lenko Vidmar shall be entitled to exploit the
license issued to Tele 59 (fifty-nine) solely for purposes of operating a
regional public service broadcasting operation targeted at the Maribor region of
Slovenia and not in competition to the broadcasting operations of Acquirer or
any of its Affiliates.  In the event  Janez Ujcic or Lenko Vidmar or Tele 59
(fifty-nine) elects to transfer directly or indirectly the right to such license
or any renewal thereof to any third party, it shall grant to Acquirer or a party
designated by it a

 

   6  

 

--------------------------------------------------------------------------------

 

right of first refusal to acquire such right in the license prior to the
consummation of any such transaction on substantially the same terms as the
offer to such third party.  The parties further agree and acknowledge that Lenko
Vidmar shall be entitled to continue to engage in the television production
business and the provision of related services.

 

                (c)  In the event of actual or threatened breach of the
provisions of this Section, Acquirer, in addition to any other remedies
available to it for such breach or threatened breach, including the recovery of
damages, shall be entitled to an injunction or other interim relief restraining
any or all of the Sellers, as appropriate, from such conduct.

 

                 B.  (a) Acquirer shall not make any statement to any third
party, including the press or media, likely to result in adverse publicity for
any Sellers or its affiliates.

 

                (b)  In the event of actual or threatened breach of the
provisions of this Section, each Seller, in addition to any other remedies
available to it for such breach or threatened breach, including the recovery of
damages, shall be entitled to an injunction or other interim relief restraining
the Acquirer from such conduct.

 

Article IX.  Waiver of Claims; Indemnity

 

                A.  As of the Closing Date, each Seller hereby agrees to
terminate any litigation against and further agrees irrevocably to release and
discharge forever Acquirer, CME Slovenia BV, its affiliates and any of their
respective shareholders, directors, officers, representatives, assigns, agents
or employees (the "Pro Plus Parties") from any and all claims, debts,
liabilities, costs and causes of action of every nature, vested and contingent
("Claims") , which such Seller and its successors, representatives and assigns
now owns or holds, or has at any time heretofore owned or held, or may at any
time own or hold against the Pro Plus Parties arising out of or in connection
with their ownership of business shares in Tele 59 (fifty-nine) or the
transactions contemplated hereby other than any claim for a breach of
representation or warranty or covenant or any claim for indemnity.

 

                B.   As of the Closing Date, each of Acquirer, CME Slovenia BV
and its affiliates hereby agrees to terminate any litigation against and further
agrees irrevocably to release and discharge forever each Seller, Tele 59
(fifty-nine) and any of their respective shareholders, directors, officers,
representatives, assigns, agents or employees from any and all claims, debts,
liabilities, costs and causes of action of every nature, vested and contingent,
which any Pro Plus Party now owns or holds, or has at any time heretofore owned
or held, or may at any time own or hold against the Sellers arising out of or in
connection with their ownership of business shares in Tele 59 or the
transactions contemplated hereby other than any claim for a breach of
representation or warranty or any claim for indemnity.  From the date hereof
until the Closing Date, the parties agree that any existing litigation shall be
suspended and no new litigation shall be initiated.

 

                C.  Each party represents on the date hereof and the Closing
Date that it has not assigned or transferred or purported to assign or transfer
to any person any Claim and agrees to indemnify and hold harmless such other
party and its successors, representatives, assigns, agents, employees, officers,
directors and shareholders, against any Claims based on, relating to, arising
out of or in connection with any such transfer or assignment or purported
transfer or assignment.

 

  7   

 

--------------------------------------------------------------------------------

 

                 D.  Each of the  Sellers agrees to indemnify and hold harmless
the Pro Plus Parties, their officers, directors, successors, representatives and
agents from and against any and all liabilities, actions, losses, costs,
damages, Claims, expenses, interest and penalties (including, without
limitation, reasonable attorneys' fees, expenses and disbursements) ("Losses"),
which the Acquirer or the above persons may sustain at any time by reason of the
breach by such party of any of its representations, warranties or covenants
contained in this Agreement or arising from or relating to any action or failure
to act due to wilful misconduct or gross negligence on the part of such party.
It is understood that, notwithstanding any provision of this Agreement to the
contrary, no Seller shall be entitled to seek recourse against, or in any
fashion shift its liability to Tele 59 for any breach by such Seller of this
Agreement. 

 

                 E.  The Acquirer shall indemnify and hold harmless each Seller
and its officers, directors, successors, representatives and agents from and
against any and all liabilities, actions, losses, costs, damages, Claims,
expenses, interest and penalties (including, without limitation, reasonable
attorneys' fees, expenses and disbursements), which such Seller or any of the
above persons may sustain at any time by reason of the breach by the Pro Plus
Parties of any of the representations, warranties or covenants contained in this
Agreement or arising from or relating to any action or failure to act due to
gross negligence and wilful misconduct on the part of the Acquirer.

 

 

Article X.  Final Provisions

 

                 A.   A constituent part of this agreement are the following
schedules: 1) notarized powers of  attorney from certain Sellers (Marijan
Jurenec, Srecko Kukovec, Janez Ujcic and Lenko Vidmar in Schedule 2 (two)); 2)
resolution by PRODUKCIJA PLUS, service company d.o.o. Assembly in Schedule 4; 3)
certificate by legal representative of TELE 59 in Schedule 6; 4) statements by
Sellers in Schedule 5; 5) statements of waiver of pre-emptive rights in Schedule
3; 6) agreement on price for business shares in Schedule 1.

 

.................B.  This agreement becomes effective on the date hereof.

 

                 C.   Each party undertakes that it shall, together with its
employees, officers, advisors and other agents hold in strict confidence all
data and information regarding the Company and its operations, including the
terms of this Agreement, ("Confidential Information") and will not, and will use
its best efforts to ensure that such other persons do not, disclose such
Confidential Information to others without the prior written consent of the
other parties, except that the Acquirer may provide such Confidential
Information in response to legal process or applicable governmental regulations,
but only that portion of the Confidential Information which is legally required
to be furnished and further provided that the Acquirer notifies in writing the
Sellers of its obligation to provide such Confidential Information so far as it
is practicable. For purposes of this Clause, "Confidential Information" shall
not include any information that:

 

 

 

(a) 

is within the public domain other than as a result of a breach of this
Agreement;

 

 

 

(b)

becomes available within the public domain other than (a) as a result of a
breach of this Agreement or (b) by means of other unauthorised disclosure or
use; or

 

 

 

(c)

is provided to the Acquirer by a person or entity (other than the parties
hereto) that is lawfully in possession of such information and has the lawful
right to disclose or use it.

 

  8   

 

--------------------------------------------------------------------------------

 

                 D.  No party shall make any announcement or press release in
respect of this Agreement or the terms hereof without the prior consent of the
other parties hereto.

 

                 E.  This Agreement shall be personal to the parties to it and
may not be assigned by any party without the prior written consent of the other
parties hereto except that the Acquirer, upon notifying the others hereto, may
assign its rights and transfer its obligations hereunder to any of its
affiliates.

 

                 F.  This Agreement shall be cancelled in the event that any
other Condition to Closing is not satisfied by 31 (thirty-first) December 2003
(two thousand and three) at the latest or any agreement identified in the
Conditions to Closing is cancelled or abrogated.

 

................ G.  This Agreement is made in Slovene language in the form of a
notarial deeed and in the English language. The Notary is allowed to issue an
unlimited number of copies of hereof on the request of any party hereto.  In the
event of any inconsistency between the Slovene and English version, the Slovene
version shall govern.

 

                 H.   Acquirer shall bear all reasonable costs in connection
with the preparation and execution of this Agreement.

 

Ivan
Gorjup                                                                                
  Produkcja Plus d.o.o.:

 

 

______________________                                                  
 ______________________

 

 

Marijan Jurenec

 

 

______________________

 

 

Srecko Kukovec

 

 

______________________

 

Janez Ujcic

 

 

______________________

 

Lenko Vidmar

 

 

______________________

 

  9   

 

--------------------------------------------------------------------------------

 

Schedule 1

 

Payment Schedule

 

 

Seller

Business Share

Percent of Capital

Price

Ivan Gorjup

SIT  281,400

13.40 %

 

 

 

 

 

Marijan Jurenec

SIT 3,150

0.15 %

 

 

 

 

 

Srecko Kukovec

SIT 281,400

13.40 %

 

 

 

 

 

Janez Ujcic

SIT 480,900

22.90 %

 

 

 

 

 

Lenko Vidmar

SIT 423,150

20.15 %

 

 

 

 

 

 

SIT 1,470,000

70.00 %

EUR 5,000,000

 

 

  10   

 

--------------------------------------------------------------------------------

Schedule 2

 

POWER OF ATTORNEY

 

We, the undersigned shareholders of the company TELE 59 d.o.o., Maribor: Marijan
Jurenec, a Slovene citizen residing at Precna ulica 1 (one), Radomlje, Srecko
Kukovec, a Slovene citizen residing at Sadjarska 13 (thirteen) b, 2000 Maribor,
Janez Ujcic, a Slovene citizen residing at Ulica obnove 9 (nine), 2000 Maribor,
Lenko Vidmar, a Slovene citizen residing at Vukovski dol 15 (fifteen), 2221
Jarenina;

Have authorized Ivan Gorjup, attorney from Maribor, to sign the TELE 59
(fifty-nine) d.o.o. MARIBOR SHARE SALE AND TRANSFER AGREEMENT (the "Agreement")
and to execute our rights and obligations from the above stated Agreement.

This power of attorney becomes valid and fully effective on the date of
signature as stated bellow and remains in force until the "Closing Date" as
defined in the Agreement or by 31 December 2003.

We have authorized our representative for all the activities in relation with
the above stated Agreement; we have also explicitly authorized him to accept the
entire purchase price on his account. We shall acknowledge all the activities of
our representative as our own and legally binding.

 

In Maribor on 12 December 2002

 

 

Marijan Jurenec

 

____________________

 

Srecko Kukovec

 

____________________

 

Janez Ujcic

 

____________________

 

Lenko Vidmar

 

____________________

 

  11   

 

--------------------------------------------------------------------------------

 

Schedule 3

 

Waiver of Pre-emption Rights

 

Each of the undersigned hereby agrees to waive its right pursuant to Article  40
of the Tele 59 Partnership Agreement to acquire any business share of Tele 59
d.o.o. being tranferred in accordance with the Tele 59 d.o.o. Maribor Share Sale
and Transfer Agreement among Ivan Gorjup, Marijan Jurenec, Srecko Kukovec, Janez
Ujcic, Lenko Vidmar and Produkcja Plus d.o.o. dated 13 December 2002 and hereby
consents to the transfers under such Tele 59 d.o.o. Maribor Share Sale and
Transfer Agreement.

 

 

 

Ivan
Gorjup                                                                                 
CME Slovenia B.V.

 

 

_______________________                                                 
_____________________

 

 

Marijan Jurenec

 

 

______________________

 

 

Srecko Kukovec

 

 

______________________

 

Janez Ujcic

 

 

______________________

 

Lenko Vidmar

 

 

______________________

 

  12   

 

--------------------------------------------------------------------------------

 

Schedule 4

 

[Assembly Resolution]

 

 

NOTARIAL MINUTES (certified translation by Nina Cesarek)

 

   13  

 

--------------------------------------------------------------------------------

 

Schedule 5a

 

Gorjup Warranties

 

Ivan Gorjup hereby represents and warrants to Acquirer, that except as set out
in Annex 2 attached hereto:

 

1. 

Status of Ivan Gorjup

           

2. 

Ivan Gorjup is a Slovenian citizen residing at [address].

 

3. 

Authority and Capacity of Ivan Gorjup

                       

4.

Ivan Gorjup has full power and authority to enter into and perform its
obligations under this Agreement. The execution, delivery and performance by
Ivan Gorjup of this Agreement and the consummation by it of the transactions
contemplated hereby  have been duly authorized and no other action on the part
of Ivan Gorjup is necessary for the execution, delivery and performance by Ivan
Gorjup of this Agreement and the consummation by it of the transactions
contemplated hereby.

           

5. 

This Agreement  has been duly executed and delivered by Ivan Gorjup and
constitutes a legal, valid and binding obligation of Ivan Gorjup, enforceable
against Ivan Gorjup in accordance with its terms.

 

6.

The execution, delivery and performance by Ivan Gorjup of this Agreement and the
consummation by it of the transactions contemplated hereby:

                                   

 

(a) 

will not breach any provision of any law, regulation, order or judgment
applicable to Ivan Gorjup;

 

 

(b)  

will not require any consent of any governmental or regulatory authority under
any provision of law applicable to Ivan Gorjup; 

 

 

(c)

will not require any consent under and will not result in the breach of or
default under any obligation or agreement to which it is a party or by which it,
or any of its material assets, is bound, except for such consents and waivers
which have been obtained or which would not affect the ability of Ivan Gorjup to
enter into and perform its obligations under this Agreements.

 

7.        

Ownership of the Shares

 

 

Ivan Gorjup has valid ownership and title to the Gorjup Business Share free and
clear of any adverse claim, lien, pledge, charge or encumbrance of any kind, and
is entitled to sell and transfer to Acquirer the absolute unencumbered ownership
of the Gorjup Business Share without the consent of any third party except for
any consent already obtained. Ivan Gorjup is the record and beneficial owner of
all of the Gorjup Business Share. There are no options, warrants and other
arrangements or commitments (other than as contemplated by this Agreement)
obligating Ivan Gorjup to issue or transfer any capital stock of Tele 59 and
Kanal A, or to sell, transfer, pledge, or otherwise dispose of its ownership
interest therein.

 

  14   

 

--------------------------------------------------------------------------------

 

8. 

No Interest

           

 

Ivan Gorjup does not have any claim against or direct or indirect interest
(other than the Gorjup Business Share) in any tangible or intangible asset or
property used in the business of Tele 59, Kanal A or Acquirer.  Ivan Gorjup does
not hold any receivable owed by Tele 59, Kanal A or Acquirer.

 

9. 

Preservation of Information

 

 

Ivan Gorjup confirms that he has not removed or disposed of any papers, books,
manuals, lists, correspondence and documents containing or relating to the
business of Tele 59 or Kanal A, together with all copies thereof, except that
Ivan Gorjup may keep copies of such materials as shall be necessary to permit it
to prepare his tax returns or to comply with any other legal requirements.

 

10.

Ivan Gorjup's Warranties with Respect to Tele 59

           

 

To the best knowledge of Ivan Gorjup, the representations and warranties of 
Tele 59 set forth in a certificate of Tele 59 dated as of Closing Date and
addressed to Acquirer are true and correct in all material respects, and hereby
made an integral part of Ivan Gorjup's representations and warranties.

 

  15   

 

--------------------------------------------------------------------------------

 

Schedule 5b

 

Jurenec Warranties

 

Marijan Jurenec hereby represents and warrants to Acquirer, that except as set
out in Annex 2 attached hereto:

 

1.  

Status of Marijan Jurenec

           

2. 

Marijan Jurenec is a Slovenian citizen residing at [address].

 

3. 

Authority and Capacity of Marijan Jurenec

                       

4.  

Marijan Jurenec has full power and authority to enter into and perform its
obligations under this Agreement. The execution, delivery and performance by
Marijan Jurenec of this Agreement and the consummation by it of the transactions
contemplated hereby have been duly authorized and no other action on the part of
Marijan Jurenec is necessary for the execution, delivery and performance by
Marijan Jurenec of this Agreement and the consummation by it of the transactions
contemplated hereby.

           

5.

This Agreement  has been duly executed and delivered by Marijan Jurenec and
constitutes a legal, valid and binding obligation of Marijan Jurenec,
enforceable against Marijan Jurenec in accordance with its terms.

 

6.   

The execution, delivery and performance by Marijan Jurenec of this Agreement 
and the consummation by it of the transactions contemplated hereby:

                                   

 

 

(a) 

will not breach any provision of any law, regulation, order or judgment
applicable to Marijan Jurenec;

 

 

 

(b) 

will not require any consent of any governmental or regulatory authority under
any provision of law applicable to Marijan Jurenec; 

 

 

 

(c) 

will not require any consent under and will not result in the breach of or
default under any obligation or agreement to which it is a party or by which it,
or any of its material assets, is bound, except for such consents and waivers
which have been obtained or which would not affect the ability of Marijan
Jurenec to enter into and perform its obligations under this Agreements.

 

7.   

Ownership of the Shares

 

 

Marijan Jurenec has valid ownership and title to the Jurenec Business Share free
and clear of any adverse claim, lien, pledge, charge or encumbrance of any kind,
and is entitled to sell and transfer to Acquirer the absolute unencumbered
ownership of the Jurenec Business Share without the consent of any third party
except for any consent already obtained. Marijan Jurenec is the record and
beneficial owner of all of the Jurenec Business Share. There are no options,
warrants and other arrangements or commitments (other than as contemplated by
this Agreement) obligating Marijan Jurenec to issue or transfer any capital
stock of Tele 59 and Kanal A, or to sell, transfer, pledge, or otherwise dispose
of its ownership interest therein.

 

  16   

 

--------------------------------------------------------------------------------

 

8.    

No Interest

           

 

Marijan Jurenec does not have any claim against or direct or indirect interest
(other than the Marijan Jurenec Business Share) in any tangible or intangible
asset or property used in the business of Tele 59, Kanal A or Acquirer.  Marijan
Jurenec does not hold any receivable owed by Tele 59, Kanal A or Acquirer.

 

9. 

Preservation of Information

 

 

Marijan Jurenec confirms that he has not removed or disposed of any papers,
books, manuals, lists, correspondence and documents containing or relating to
the business of Tele 59 or Kanal A, together with all copies thereof, except
that Marijan Jurenec may keep copies of such materials as shall be necessary to
permit it to prepare his tax returns or to comply with any other legal
requirements.

 

10. 

Marijan Jurenec's Warranties with Respect to Tele 59

           

 

To the best knowledge of Marijan Jurenec, the representations and warranties of 
Tele 59 set forth in a certificate of Tele 59 dated as of Closing Date and
addressed to Acquirer are true and correct in all material respects, and hereby
made an integral part of Marijan Jurenec's representations and warranties.

 

 

  17   

 

--------------------------------------------------------------------------------

 

Schedule 5c

 

Kukovec Warranties

 

Srecko Kukovec hereby represents and warrants to Acquirer, that except as set
out in Annex 2 attached hereto:

 

1.

Status of Srecko Kukovec

           

2. 

Srecko Kukovec is a Slovenian citizen residing at [address].

 

3.

Authority and Capacity of Srecko Kukovec

                       

4.

Srecko Kukovec has full power and authority to enter into and perform its
obligations under this Agreement. The execution, delivery and performance by
Srecko Kukovec of this Agreement and the consummation by it of the transactions
contemplated hereby  have been duly authorized and no other action on the part
of Srecko Kukovec is necessary for the execution, delivery and performance by
Srecko Kukovec of this Agreement and the consummation by it of the transactions
contemplated hereby.

           

5.

This Agreement  has been duly executed and delivered by Srecko Kukovec and
constitutes a legal, valid and binding obligation of Srecko Kukovec, enforceable
against Srecko Kukovec in accordance with its terms.

 

6.

The execution, delivery and performance by Srecko Kukovec of this Agreement  and
the consummation by it of the transactions contemplated hereby:

                                   

 

(a) 

will not breach any provision of any law, regulation, order or judgment
applicable to Srecko Kukovec;

 

 

(b)

will not require any consent of any governmental or regulatory authority under
any provision of law applicable to Srecko Kukovec; 

 

 

(c) 

will not require any consent under and will not result in the breach of or
default under any obligation or agreement to which it is a party or by which it,
or any of its material assets, is bound, except for such consents and waivers
which have been obtained or which would not affect the ability of Srecko Kukovec
to enter into and perform its obligations under this Agreement.

 

7. 

Ownership of the Shares

 

 

Srecko Kukovec has valid ownership and title to the Kukovec Business Share free
and clear of any adverse claim, lien, pledge, charge or encumbrance of any kind,
and is entitled to sell and transfer to Acquirer the absolute unencumbered
ownership of the Kukovec Business Share without the consent of any third party
except for any consent already obtained. Srecko Kukovec is the record and
beneficial owner of all of the Kukovec Business Share. There are no options,
warrants and other arrangements or commitments (other than as contemplated by
this Agreement) obligating Srecko Kukovec to issue or transfer any capital stock
of Tele 59 and Kanal A, or to sell, transfer, pledge, or otherwise dispose of
its ownership interest therein.

 

  18   

 

--------------------------------------------------------------------------------

 

8.   

No Interest

           

 

Srecko Kukovec does not have any claim against or direct or indirect interest
(other than the Srecko Kukovec Business Share) in any tangible or intangible
asset or property used in the business of Tele 59, Kanal A or Acquirer.  Srecko
Kukovec does not hold any receivable owed by Tele 59, Kanal A or Acquirer.

 

9.  

Preservation of Information

 

 

Srecko Kukovec confirms that he has not removed or disposed of any papers,
books, manuals, lists, correspondence and documents containing or relating to
the business of Tele 59 or Kanal A, together with all copies thereof, except
that Srecko Kukovec may keep copies of such materials as shall be necessary to
permit it to prepare his tax returns or to comply with any other legal
requirements.

 

10. 

Srecko Kukovec's Warranties with Respect to Tele 59

           

 

To the best knowledge of Srecko Kukovec, the representations and warranties of 
Tele 59 set forth in a certificate of Tele 59 dated as of Closing Date and
addressed to Acquirer are true and correct in all material respects, and hereby
made an integral part of Srecko Kukovec's representations and warranties.

 

  19   

 

--------------------------------------------------------------------------------

 

Schedule 5d

 

Ujcic Warranties

 

Janez Ujcic hereby represents and warrants to Acquirer, that except as set out
in Annex 2 attached hereto:

 

1. 

Status of Janez Ujcic

           

2. 

Janez Ujcic is a Slovenian citizen residing at [address].

 

3.  

Authority and Capacity of Janez Ujcic

                       

4.

Janez Ujcic has full power and authority to enter into and perform its
obligations under this Agreement. The execution, delivery and performance by
Janez Ujcic of this Agreement and the consummation by it of the transactions
contemplated hereby  have been duly authorized and no other action on the part
of Janez Ujcic is necessary for the execution, delivery and performance by Janez
Ujcic of this Agreement and the consummation by it of the transactions
contemplated hereby.

           

5.

This Agreement  has been duly executed and delivered by Janez Ujcic and
constitutes a legal, valid and binding obligation of Janez Ujcic, enforceable
against Janez Ujcic in accordance with its terms.

 

6. 

The execution, delivery and performance by Janez Ujcic of this Agreement  and
the consummation by it of the transactions contemplated hereby:

                                   

 

(a)

will not breach any provision of any law, regulation, order or judgment
applicable to Janez Ujcic;

 

 

(b)

will not require any consent of any governmental or regulatory authority under
any provision of law applicable to Janez Ujcic; 

 

 

(c)

will not require any consent under and will not result in the breach of or
default under any obligation or agreement to which it is a party or by which it,
or any of its material assets, is bound, except for such consents and waivers
which have been obtained or which would not affect the ability of Janez Ujcic to
enter into and perform its obligations under this Agreements.

 

7. 

Ownership of the Shares

 

 

Janez Ujcic has valid ownership and title to the Ujcic Business Share free and
clear of any adverse claim, lien, pledge, charge or encumbrance of any kind, and
is entitled to sell and transfer to Acquirer the absolute unencumbered ownership
of the Ujcic Business Share without the consent of any third party except for
any consent already obtained. Janez Ujcic is the record and beneficial owner of
all of the Ujcic Business Share. There are no options, warrants and other
arrangements or commitments (other than as contemplated by this Agreement)
obligating Janez Ujcic to issue or transfer any capital stock of Tele 59 and
Kanal A, or to sell, transfer, pledge, or otherwise dispose of its ownership
interest therein.

 

   20  

 

--------------------------------------------------------------------------------

 

8.  

No Interest

           

 

Janez Ujcic does not have any claim against or direct or indirect interest
(other than the Janez Ujcic Business Share) in any tangible or intangible asset
or property used in the business of Tele 59, Kanal A or Acquirer.  Janez Ujcic
does not hold any receivable owed by Tele 59, Kanal A or Acquirer.

 

9.  

Preservation of Information

 

 

Janez Ujcic confirms that he has not removed or disposed of any papers, books,
manuals, lists, correspondence and documents containing or relating to the
business of Tele 59 or Kanal A, together with all copies thereof, except that
Janez Ujcic may keep copies of such materials as shall be necessary to permit it
to prepare his tax returns or to comply with any other legal requirements.

 

10. 

Janez Ujcic's Warranties with Respect to Tele 59

           

 

The representations and warranties of  Tele 59 set forth in a certificate of
Tele 59 dated as of Closing Date and addressed to Acquirer are true and correct
in all material respects, and hereby made an integral part of Janez Ujcic's
representations and warranties.

 

  21   

 

--------------------------------------------------------------------------------

 

Schedule 5e

 

Vidmar Warranties

 

Lenko Vidmar hereby represents and warrants to Acquirer, that except as set out
in Annex 2 attached hereto:

 

1.   

Status of Lenko Vidmar

           

2.   

Lenko Vidmar is a Slovenian citizen residing at [address].

 

3. 

Authority and Capacity of Lenko Vidmar

                       

4. 

Lenko Vidmar has full power and authority to enter into and perform its
obligations under this Agreement. The execution, delivery and performance by
Lenko Vidmar of this Agreement and the consummation by it of the transactions
contemplated hereby  have been duly authorized and no other action on the part
of Lenko Vidmar is necessary for the execution, delivery and performance by
Lenko Vidmar of this Agreement and the consummation by it of the transactions
contemplated hereby.

           

5. 

This Agreement  has been duly executed and delivered by Lenko Vidmar and
constitutes a legal, valid and binding obligation of Lenko Vidmar, enforceable
against Lenko Vidmar in accordance with its terms.

 

6.  

The execution, delivery and performance by Lenko Vidmar of this Agreement  and
the consummation by it of the transactions contemplated hereby:

                                   

 

(a) 

will not breach any provision of any law, regulation, order or judgment
applicable to Lenko Vidmar; 

 

 

(b) 

will not require any consent of any governmental or regulatory authority under
any provision of law applicable to Lenko Vidmar; 

 

 

(c) 

will not require any consent under and will not result in the breach of or
default under any obligation or agreement to which it is a party or by which it,
or any of its material assets, is bound, except for such consents and waivers
which have been obtained or which would not affect the ability of Lenko Vidmar
to enter into and perform its obligations under this Agreements.

 

7.  

Ownership of the Shares

 

 

Lenko Vidmar has valid ownership and title to the Vidmar Business Share free and
clear of any adverse claim, lien, pledge, charge or encumbrance of any kind, and
is entitled to sell and transfer to Acquirer the absolute unencumbered ownership
of the Vidmar Business Share without the consent of any third party except for
any consent already obtained. Lenko Vidmar is the record and beneficial owner of
all of the Vidmar Business Share. There are no options, warrants and other
arrangements or commitments (other than as contemplated by this Agreement)
obligating Lenko Vidmar to issue or transfer any capital stock of Tele 59 and
Kanal A, or to sell, transfer, pledge, or otherwise dispose of its ownership
interest therein.

 

  22   

 

--------------------------------------------------------------------------------

 

8.

No Interest

           

 

Lenko Vidmar does not have any claim against or direct or indirect interest
(other than the Lenko Vidmar Business Share) in any tangible or intangible asset
or property used in the business of Tele 59, Kanal A or Acquirer. Lenko Vidmar
does not hold any receivable owed by Tele 59, Kanal A or Acquirer.

 

9. 

 Preservation of Information

 

 

Lenko Vidmar confirms that he has not removed or disposed of any papers, books,
manuals, lists, correspondence and documents containing or relating to the
business of Tele 59 or Kanal A, together with all copies thereof, except that
Lenko Vidmar may keep copies of such materials as shall be necessary to permit
it to prepare his tax returns or to comply with any other legal requirements.

 

10. 

Lenko Vidmar's Warranties with Respect to Tele 59

           

 

The representations and warranties of  Tele 59 set forth in a certificate of
Tele 59 dated as of Closing Date and addressed to Acquirer are true and correct
in all material respects, and hereby made an integral part of Lenko Vidmar's
representations and warranties.

 

  23   

 

--------------------------------------------------------------------------------

 

Schedule 6

 

CERTIFICATE

 

 

The undersigned Janez Ujcic, in my capacity as General Director of Tele 59
d.o.o. on behalf of Tele 59, hereby represent and warrant to Produkcija Plus
d.o.o., as purchaser under [the Share Transfer Agreement] dated _________ 2002
relating to the acquisition of the business shares of certain partners of Tele
59 the following (including any Annexes attached hereto) are true and correct:

 

1.        

Organization

 

 

Tele 59 is a limited liability company duly organized and validly existing under
the laws of the Republic of Slovenia with full power and authority to own its
assets and conduct its business and to enter into and perform this Certificate
[and any agreements related hereto].

 

2.  

Authority and Capacity of Tele 59

 

 

(i) 

The execution, delivery and performance by Tele 59 of this Certificate [and any
agreements related hereto] and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action.

 

 

(ii) 

This Certificate [and any agreements related hereto] has been duly executed and
delivered by Tele 59 and constitutes legal, valid and binding obligations of
Tele 59, enforceable against Tele 59 in accordance with their respective terms.

 

 

(iii) 

The execution, delivery and performance by Tele 59 of this Certificate [and any
agreements related hereto] and the consummation by it of the transactions
contemplated in [the Share Transfer Agreement]: (a) will not violate any
provision of any applicable law, regulation, order or judgment; (b) will not
require any consent of, or any filing with or notification to, any governmental
or regulatory authority under any provision of applicable law or regulation
except for any consents already obtained; (c) will not violate any provision of
the Partnership Agreement or other organizational documents of Tele 59; and (d)
will not require any consent under and will not result in the breach of any
agreement to which Tele 59 is a party or by which it, or any of its material
assets, is bound, except for such consents and waivers which have been obtained
or which would not affect the ability of Tele 59 to enter into and perform its
obligations under this Certificate [and any agreements related hereto].

 

3. 

Capitalization

 

 

Prior to giving effect to the sale and purchase of the Partner Business Shares,
the total registered capital stock of Tele 59 consists of SIT 2,100,00 held as
follows:

 

 

Holders

Business Share

Percent of Capital

Ante Gorjup

SIT  281,400

13.40%

Marijan Jurenec

SIT 423,150

20.15%

Srecko Kukovec

SIT 281,400

13.40%

Janez Ujcic

SIT 480,900

22.90%

Lenko Vidmar

SIT 423,150

20.15%

CME Slovenia BV

SIT 210,000

10.00%

 

SIT 2,100,000

100.00%

 

  24   

 

--------------------------------------------------------------------------------

 

 

All of the Business Shares are validly issued and fully paid.  Following the
transfer of the Partner Business Shares, the Purchaser will hold 69.85% of the
capital stock of Tele 59.  There are no subscriptions, options, warrants, rights
or other arrangements or commitments obligating Tele 59 to issue, transfer,
pledge or otherwise dispose of any ownership interest in it, directly or
indirectly; and there are no securities convertible into, exchangeable for, or
carrying the right to acquire, any capital stock of Tele 59.

 

4. 

Assets and Liabilities

 

 

(i) 

The audited accounts of Tele 59 as at [_____] as audited by [_____] which is
attached hereto in Annex [__] (the "Financial Statements") have been prepared in
conformity with [relevant Slovene accounting legislation] and fairly and
accurately present the financial position and results of operations of Tele 59
as of such date. The Financial Statements accurately reflect all assets which
were used by Tele 59 in its business as at such date and all liabilities as at
such date which were required to be reflected on such Financial Statements in
accordance with all applicable legal requirements.

 

 

(ii) 

Except as disclosed in Annex [__], there are no debts, liabilities or
obligations (secured or unsecured, contractual or otherwise) of any nature
whatsoever, whether absolute, accrued, contingent or otherwise, and there exists
no event or circumstance which, after notice or lapse of time or both, might
create any such debt, liability or obligation.  Tele 59 is not in default under
any loan or financing agreement.  Tele 59 is not liable for the obligations of
any other person.

 

 

(iii) 

Except as set forth in Annex [__], each of the accounts receivable currently
outstanding or in the Financial Statements represent amounts due to Tele 59
which are, in terms of Slovenian legal requirements, good and collectible in
full in the ordinary and normal course of business and there are no
counterclaims or set-offs against any such accounts receivable.

 

 

(iv)

Tele 59 has valid ownership and title to the POP TV Shares and the Pro Plus
Shares, free and clear of any adverse claim, lien, pledge or encumbrance of any
kind.  Tele 59 is the registered and beneficial owner of all of the POP TV
Shares and the Pro Plus Shares. There are no options, warrants and other
arrangements or commitments (other than as contemplated by [the Share Transfer
Agreement]) obligating Tele 59 to issue or transfer any capital stock of POP TV
or Pro Plus, or to sell, transfer, pledge, or otherwise dispose of its ownership
interest therein.

 

5.  

Ownership of Assets

 

 

Tele 59 owns or has legal and valid rights to use all assets owned, used or held
for use in its business, including [the Maribor building] [insert description of
specific parcels from land registry].  All owned assets are free and clear of
all liens and encumbrances.  Annex [__] contains a complete list of all assets
owned, leased or otherwise used by Tele 59 for purposes of its businesses

 

  25   

 

--------------------------------------------------------------------------------

 

6.

Absence of Material Adverse Change

 

 

Except for liabilities reflected in the Financial Statements [or incurred in the
ordinary course of business since the date of such Financial Statements], there
has been no material adverse change in the financial position or results of
operations of Tele 59 and no event exists or has occurred which will or is
likely to give rise to any such change.

 

7.    

Litigation

 

 

Except as set forth in Annex [__] hereto, there is no governmental, regulatory,
administrative or other action proceeding or investigation pending or threatened
against Tele 59 or any director or employee of Tele 59 or any other person which
affects the business or assets (whether owned or leased) of Tele 59 or brings
into question the validity of [the Share Transfer Agreement] or any action taken
or to be taken in connection therewith.

 

8. 

Taxes and Payroll

 

 

Tele 59 have properly filed all tax (including VAT), payroll, social security,
customs duty and property returns and reports required to be filed on or prior
to the date hereof, and have timely paid all sums shown to be due by it in such
returns and reports.  The Financial Statements contain adequate provisions for
tax liabilities of Tele 59 existing at such date.  Tele 59 has not received any
notice of reassessment or penalty or is aware of any situation that could give
rise thereto, except as disclosed in Annex [__] hereto.  All amounts required to
be withheld from employees of Tele 59 have been properly withheld and paid to
the relevant authorities.

 

9. 

Intellectual Property

 

 

            Tele 59 owns, or has valid rights to use, all trademarks,
copyrights, trade names, service names, know-how and any other intellectual
property used in the business of Tele 59.  Tele 59 is not infringing on the
rights of any person in respect of trademarks, copyrights, trade names, service
marks, or similar intangible rights, and Tele 59 has no knowledge of any
infringement by any person of such intellectual property rights owned by it.

 

10.  

Compliance with Law, Licenses, Permit and Related Approvals

 

 

Tele 59 has received license, permit or other approval necessary to enable it to
conduct any of its businesses as currently conducted and each such license,
permit or other approval is valid. There is no reason to believe that any such
license, permit or other approval or application will be withdrawn, not renewed
or materially modified.  Tele 59 has been and is in compliance with all laws and
regulations, and the terms of each license, permit or other approval.  Tele 59
has not received any notice which, after receipt or lapse of time or both, would
constitute non-compliance with, any agreement, applicable law, regulatory rule,
license, permit or approval.

 

11. 

Conduct of Business

 

 

The business of Tele 59 has been conducted in the ordinary course and no
extraordinary transactions or transactions not conducted on an arms-length basis
have occurred.  Neither Tele 59 nor any director, officer, employee, agent or
representative of Tele 59 has made, paid or received any improper payment.

 

  26   

 

--------------------------------------------------------------------------------

 

12.  

Employee Matters

 

 

(i)   

Annex [__] contains a complete list of employees (including senior managers) of
Tele 59, their current salaries and other benefits and any unpaid wages or
benefits as of the date hereof.

 

 

(ii)  

Other than as disclosed in Annex [__], there are no employment contracts or
consulting agreements entered into by Tele 59 for the benefit of any person.

 

 

(iii) 

Other than as disclosed in Annex [__], there no loans to employees (including
senior managers), benefit plans, material contracts or arrangements to which
Tele 59 is a party and in which any employees or managers is a party or any
person associated with a manager or employee is interested.

 

 

(iv)

There is no strike, work stoppage or other labor problem involving or threatened
by any employee of Tele 59.

 

13. 

Insurance

 

 

The assets of Tele 59 are covered by valid and currently effective insurance
policies that are customary for companies of similar size engaged in businesses
similar to those of Tele 59.  Tele 59 has accurately and timely made all
declarations required under such policies and has performed all obligations
required and paid all premiums due thereunder.  None of such policies shall be
modified or adversely affected as a result of the execution of [the Share
Transfer Agreement] or the transactions contained therein.

 

14. 

Contracts

 

 

Annex [__] contains a complete list of all material contracts to which Tele 59
is a party.  Tele 59 is not in default under any such agreements and is not
aware of any material default by any other party thereto except as disclosed in
Annex [__] hereto.

 

15. 

Charter Documents

 

 

True, correct and complete copies of the corporate documents of Tele 59
(including any amendments) as well as minutes of all General Assembly meetings
have been made available to the Purchaser and such documents have not been
superseded, amended or modified in any respect since the dates on such
documents.

 

16. 

Bank Accounts

 

 

Annex [__] contains a the names and addresses of all bank and other financial
institutions in which Tele 59 has accounts or otherwise holds assets, all
relevant account numbers, details of amounts or value of properties held therein
as of the date of the Financial Statements and the name of all persons
authorized to draw thereon or to have access thereto.

 

 

  27   

 

--------------------------------------------------------------------------------

17.

Books and Records

 

 

The books and records of Tele 59 (including, without limitation, (i) books and
records relating to the purchase of materials and supplies, dealings with
customers, invoices, supplier lists, personnel records and taxes of Tele 59;
(ii) the corporate records and books of Tele 59; and (iii) data stored on
computers) accurately record in all material respects all transactions of Tele
59 and have been maintained consistent with good business practice.

 

18.

Accuracy of Statements

 

 

Neither [the Share Transfer Agreement] nor any schedule, annex, statement,
document, certificate or other information furnished or to be furnished by or on
behalf of Tele 59 to the Purchaser in connection with such [Share Transfer
Agreement] or any of the transactions contemplated hereby contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained herein or therein, in
light of the circumstances in which they are made, not misleading.  Tele 59 does
not know of any information or fact which has or would have a material adverse
effect on its financial condition, business or business prospects which has not
been disclosed to the Acquirer.

 

 

Signed as enclosure to Notarial Minutes on 13 December 2002.

 

  28   

 

--------------------------------------------------------------------------------